Citation Nr: 1529200	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 2005 to December 2005, from April 2006 to June 2007, and from February 2009 to March 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

For the entire initial rating period on appeal, the Veteran's PTSD disability has been manifested by no more than occupational and social impairment with reduced reliability and 

CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a PTSD rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Veteran's appeal for a higher initial PTSD rating arises from his disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Further, the Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claim in September 2010, May 2013, and August 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The examination reports considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In this case, the Veteran was assigned GAF scores of 60 and 65.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  
Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in September 2014 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  
In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).  

Initial Rating Analysis for PTSD

For the entire initial rating period on appeal, the Veteran essentially contends that his PTSD has caused greater symptomatology than that contemplated by the 50 percent rating currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's PTSD disability does not more nearly approximate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood for the entire initial rating period on appeal.

The Veteran underwent a VA examination in September 2010.  At that time, the Veteran reported that he was not interested in things he used to enjoy such as videogames and stated that he had no hobbies.  He reported that he used to enjoy building model cars and used to be outgoing, but his military experience changed him in those regards.  The Veteran also stated that it had been difficult to assimilate back into civilian society because he was always told in the military that he was better than civilians.  He stated that he had less patience for people than he used and would become more upset more easily.  He reported that he generally stayed home with his wife and would visit with a couple of friends, but did not socialize much.  The Veteran stated that he had been recently fired and was unemployed.  Upon mental status examination, the Veteran showed average ability to learn a list of words over repeated trials and mildly impaired recall of the material after a delay.  His recognition memory for that information was average range.  He demonstrated high average ability to learn a series of geometric figures over trials and average recall of the material after a delay.  His recognition memory for that information was average range.  Word reading was also average.  He scored in the borderline range on a test of attention and visual scanning and in the borderline range on a related measure of mental flexibility.  His performance on a test of conceptualization was average.  He endorsed symptoms of moderate to severe level depression.  On a measure of PTSD symptomatology, he scored well below the clinical cutoff.  On personality testing, he showed symptoms of depressive and avoidant tendencies.  The examiner diagnosed the Veteran with major depressive disorder, and not PTSD, and assigned a GAF score of 65, reflecting some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

The Veteran was afforded another VA examination in May 2013.  During the evaluation, the Veteran was noted to have symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintain effective work and social relationships.  Upon mental status examination, the Veteran's thinking was quick and clear and his answers were relevant and logical.  Insight was fair and judgment was adequate.  Affect in the interview was flat and his mood was noted as depressed.  The Veteran complained of feeling tense and anxious all the time.  He reported feelings of sadness, frustration, a tendency to over react, and low self-esteem.  The examiner diagnosed the Veteran with PTSD and stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 60 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran submitted a December 2013 statement from his VA psychologist, 
Dr. J.D.  The statement noted that the Veteran had symptoms of anxiety, re-experiencing, avoidance, and autonomic hyper-arousal associated with his PTSD.  He also had feelings of depression and suicidal thoughts, although the Veteran stated that he rejected suicide as an opinion because of his children.  It was also noted that the Veteran did not socialize and had feelings of mistrust and estrangement from others.  Nightmares were noted to complicate his sleep cycle.  

In the most recent August 2014 VA examination, the Veteran reported symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintain effective work and social relationships.  He stated he had occasional suicidal thoughts, but would
never act on them because of his children.  He also noted that he continued to work part-time (15-20 hours/week) as a bouncer.  He denied any difficulties in carrying out his occupational duties.  The Veteran also reported having recently obtained a new job that started in September 2014 in a call center.  He noted that he was planning on starting college within the next year and hoped to obtain his Bachelor's degree in psychology so that he could eventually become a counselor for other veterans.  Upon mental status examination, the examiner noted that there was no indication of any significant cognitive impairments.  No overt behavioral indications of a mood disturbance were noted, but affect was mildly restricted in range and variability.  The examiner diagnosed the Veteran with PTSD and stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's PTSD disability does not more nearly approximate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood for the initial rating period on appeal.  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Mauerhan at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD is adequately contemplated by the 50 percent rating assigned.  The Veteran does suffer from sleep impairment and anxiety, but these symptoms are contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation. Further, depressed mood, flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintain effective work and social are specifically contemplated in the 50 percent rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Moreover, the Board notes that, during the initial rating period, the Veteran's GAF scores were 60 and 65.  These scores are in the mild to moderate range for assessing PTSD symptoms and do not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Further, the evidence does not demonstrate that the Veteran has had most of the symptoms contemplated by a 70 percent disability rating, including speech that is intermittently illogical, obscure, or irrelevant, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances.

The evidence demonstrates that the Veteran lives on his own and continues to maintain split custody of his two children with his ex-wife.  He is employed and has stated that he wants to attend college to receive his Bachelor's degree.  Although the Veteran reporting feeling uncomfortable in crowds, the August 2014 VA examiner stated that the Veteran remained fully independent in all activities of daily living.  The Board finds that the Veteran's symptoms and occupation and social impairment do not arise to the level contemplated by a 70 percent rating.  Moreover, both the May 2013 and August 2014 VA examiners specifically found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This is consistent with the currently assigned 50 percent disability rating.  

The Board acknowledges that the Veteran has reported symptoms of near-continuous depression and occasional suicidal ideation.  However, the Veteran's depression has not been shown to affect his ability to function independently.  The Veteran has stated that he is employed and has split custody of his two children.  Further, although the Veteran reported that he experiences suicidal thoughts on occasion, the vast majority of his symptoms and occupational and social impairment do not more nearly approximate the 70 percent rating criteria.  In other words, the Veteran's PTSD has not been shown to manifest occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As noted above, the Veteran is employed, he has discussed ambitions to attend college, and has two children with whom he appears to have a good relationship with.  Mental status examinations in the VA examination repots discussed above also do not demonstrate impairment in judgment or thinking.  Also, as previously noted, although the Veteran's mood has been found to be depressed, his depression has not been shown to affect his ability to function independently.  

In sum, the Board finds that the lay and medical evidence of record, including the assigned GAF scores do not demonstrate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood for the initial rating period.  For these reasons, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's PTSD disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Veteran's PTSD symptoms, include depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, occasional suicidal thoughts, and difficulty in establishing and maintain effective work and social relationships.  Comparing the Veteran's level for his PTSD disability and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate. In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has reported that he is currently employed and has not stated that he is unable to obtain or maintain employment due to his service-connected disabilities.  As such, the issue of a TDIU has not been raised by the evidence of record and the Board will not address the issue at this time.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


